1
2
3
4
5
6
7
8
                             UNITED STATES DISTRICT COURT
9
                           CENTRAL DISTRICT OF CALIFORNIA
10
11     LARRY CHARLES CLEVELAND,
                                                   Case No. 2:19-cv-09730-DSF (GJS)
12                  Petitioner
13            v.                                    ORDER: SUMMARILY DENYING
                                                    AND DISMISSING PETITION;
14     WARDEN,                                      AND DENYING CERTIFICATE
                                                    OF APPEALABILITY
15                  Respondent.
16
17
18      On November 13, 2019, Petitioner filed a 28 U.S.C. § 2254 habeas petition in
19   this District [Dkt. 1, “Petition”]. The Petition challenges a September 2017 decision
20   by California’s Board of Parole Hearings (“BPH”) finding Petitioner to be
21   unsuitable for release on nonviolent offender parole.
22      Rule 4 of the Rules Governing Section 2254 Cases in the United States District
23   Courts provides that a petition for writ of habeas corpus “must” be summarily
24   dismissed “[i]f it plainly appears from the petition and any attached exhibits that the
25   petitioner is not entitled to relief in the district court.” Here, it plainly appears on
26   the face of the Petition that Petitioner’s claims are not cognizable in federal habeas
27   review and could not be rendered cognizable through amendment. Therefore, the
28   Petition must be dismissed, for the reasons set forth below.
1                                      BACKGROUND
2       In 2012, in Los Angeles Superior Court, Petitioner was convicted of violations of
3    California Penal Code §§ 148(a)(1) and 12022.1 and California Health & Safety
4    Code §§ 11351, 11375(b)(1), and 11370.2(a). In February 2013, he received a total
5    sentence exceeding 25 years. [See Petition at ECF #45.]
6       Following the conclusion of his state direct appeal, Petitioner sought federal
7    habeas relief in Case No. 2:16-cv-02118-DSF (GJS) in this District. Habeas relief
8    was denied on July 29, 2019, and Petitioner’s appeal to the United States Court of
9    Appeals for the Ninth Circuit is pending (No. 19-56092).
10      As discussed below, in November 2016, California voters approved Proposition
11   57, which made parole more available for certain felons convicted of nonviolent
12   crimes (hereafter, “nonviolent offender parole”). On or about July 1, 2017,
13   Petitioner was informed that he was eligible for consideration for nonviolent
14   offender parole. [Petition at ECF ## 83, 99-101.] On September 4, 2017, the BPH
15   denied Petitioner nonviolent offender parole, finding that he posed an unreasonable
16   risk of violence to the community. [Petition at ECF ## 103-04, the “BPH Parole
17   Decision”.] The BPH found that while Petitioner’s current commitment offense
18   overall is a mitigating factor (although his multiple Count 5 felonies were an
19   aggravating factor), both his prior criminal history and his institutional behavior
20   were aggravating factors that, on balance, outweighed the mitigating factor. The
21   BPH stated: “The prior criminal history is long and evidences violent conduct
22   (robberies) which when combined with his continued negative institutional conduct
23   supports the conclusion he is a risk of violence to the community.” [Id.]
24      Petitioner sought review of the BPH Parole Decision. [Petition at ECF ## 112-
25   14.] On October 16, 2017, the BPH upheld its prior decision, finding that no factual
26   or legal errors had been made and that the regulatory criteria for assessing
27   nonviolent offender parole had been applied properly. [Petition at ECF ## 109-10.]
28      Over 17 months passed. On March 21, 2019, Petitioner filed a habeas petition in
                                                2
1    the Los Angeles Superior Court, which apparently raised the claims alleged in this
2    case. On April 17, 2019, in a written reasoned decision, the Los Angeles Superior
3    Court denied the habeas petition on its merits. [Petition at ECF ## 30-34.] The
4    Superior Court found that the California law “some evidence” standard (discussed
5    infra) had been satisfied. The Superior Court found that the BPH had erred in
6    treating Petitioner’s prior criminal history as an aggravating factor and that it,
7    instead, should have been viewed as a mitigating factor. The Superior Court
8    nonetheless found habeas relief unavailable under the governing “some evidence”
9    standard, concluding that: Petitioner’s institutional misconduct was probative of
10   current dangerousness and constituted “some evidence” to support the BPH Parole
11   Decision; and Petitioner had received the parole consideration to which he was
12   entitled for due process purposes. The Superior Court rejected Petitioner’s
13   contention (also made here) that, under Proposition 57, he is presumptively entitled
14   to release upon serving the full term for his primary offense, noting that Proposition
15   57, as enacted in Article I, section 32 of the California Constitution, merely provides
16   that a qualifying prisoner “shall be eligible for parole consideration” after
17   completing such a full term. [Id. at 34.]
18      Petitioner thereafter sought habeas relief in the California Court of Appeal by
19   habeas petition filed on May 20, 2019 (Case No. B297694). On May 24, 2019, the
20   California Court of Appeal denied habeas relief, stating that Petitioner had failed to
21   demonstrate a prima face case for relief. [Petition at ECF # 5.] Petitioner then filed
22   a habeas petition in the California Supreme Court (Case No. S256662), which
23   summarily denied relief on September 25, 2019. [Petition at ECF # 3.]
24
25                           PETITIONER’S HABEAS CLAIM
26       While it is readily apparent that the Petition challenges the BPH Parole
27   Decision, the Petition itself is difficult to follow, given its length (120 pages) and
28   jumbled nature. In an unusual formatting decision, the Petition commences with 43
                                                 3
1    pages of exhibits from Petitioner’s state habeas filing before picking up with
2    Petitioner’s actual federal habeas petition [ECF ## 44-51], before again appending
3    selected portions of Petitioner’s state court filings and exhibits. Throughout much
4    of his argument, Petitioner discusses and opines about the Plata/Coleman class
5    actions, a February 2014 “Three-Judge Court” Order, and a related parole review
6    program implemented for non-violent, non-sex-registrant second-strike offenders
7    (known by the acronym “NVSS”). It is unclear why he does so given that (as the
8    exhibits to the Petition demonstrate) Petitioner was reviewed for parole pursuant to
9    the nonviolent offender parole review system implemented through regulations
10   enacted in 2017 following the passage of Proposition 57.
11       Be that as it may, the Petition itself alleges only two claims. Ground One
12   asserts that, under the above-noted unidentified Three-Judge Court Order,
13   Petitioner’s imprisonment is “unlawful” “because” of the enactment of Proposition
14   57 as implemented in Art. I, sec. 32(a)(1) of the California Constitution. [Petition at
15   ECF # 5.] Ground Two states only that as a result of Proposition 57’s enactment,
16   Petitioner is presumed eligible for parole and is referred to the BPH to determine
17   whether his release would pose an unreasonable risk of violence to the community.
18   [Id.] Neither of these Grounds come close to stating any kind of cognizable federal
19   habeas claim; rather, they are nothing more than an assertion that, under Proposition
20   57, Petitioner is entitled to release on parole. In an effort to determine what
21   Petitioner actually is complaining about, the Court has carefully reviewed the
22   Petition in toto and has liberally construed it. Excessive and irrelevant verbiage
23   aside, it appears that Petitioner seeks federal habeas relief based on a simple claim.
24       Petitioner argues that the Proposition 57 procedures give rise to a federal
25   procedural due process liberty interest. He contends that this liberty interest was
26   violated for two reasons. First, Petitioner complains that the BPH looked to his
27   prior criminal record as a basis for finding him unsuitable for parole, which it is not
28   permitted to do. Second, Petitioner agrees with the state court that California’s
                                                4
1    “some evidence” standard – as it has been interpreted to apply to parole decisions
2    for prisoners with indeterminate terms – applies to nonviolent offender parole
3    decisions, but contends that the “some evidence” requirement is not met as to the
4    BPH Parole Decision. Petitioner argues that there is “no evidence” to support the
5    BPH’s finding that Petitioner poses an unreasonable risk of violence. At the end of
6    his argument, Petitioner asserts that he is entitled to receive an evidentiary hearing
7    to determine his suitability for parole.
8
9                                        DISCUSSION
10      On November 8, 2016, California voters approved Proposition 57 and it took
11   effect the next day. As implemented in the California Constitution, Proposition 57
12   provides, as relevant here: “Parole consideration: Any person convicted of a
13   nonviolent felony offense and sentenced to state prison shall be eligible for parole
14   consideration after completing the full term of his or her primary offense.” Cal.
15   Const. art. I, § 32, subd. (a)(1). Proposition 57, thus, did not mandate that inmates
16   within its scope actually be paroled but, rather, that they be eligible for parole
17   consideration once they have completed the required base term. The regulations
18   that went into effect following Proposition 57 and that governs nonviolent offender
19   parole review require the BPH hearing officer to weigh enumerated factors “and,
20   based on the totality of the circumstances, determine if the inmate poses a current,
21   unreasonable risk of violence or a current, unreasonable risk of significant criminal
22   activity.” See 15 C.C.R. § 2449.5(a).
23       With respect to parole suitability consideration in California, as a general matter,
24   “the paramount consideration for both the Board and the Governor under the
25   governing statutes is whether the inmate currently poses a threat to public safety and
26   thus may not be released on parole.” In re Lawrence, 44 Cal. 4th 1181, 1210
27   (2008). California law requires that a finding a prisoner is unsuitable for parole be
28   supported by “some evidence” that he currently poses such a threat. See id. at 1212;
                                                 5
1    In re Shaputis, 44 Cal. 4th 1241, 1254 (2008). Petitioner argues that the “some
2    evidence” standard applies to the BPH Parole Decision, and asks this Court to find it
3    unsatisfied, including by holding an evidentiary hearing on this issue.
4       In Swarthout v. Cooke, 562 U.S. 216 (2011) (per curiam), the Supreme Court
5    considered a habeas claim akin to that made by Petitioner, namely, that a California
6    state prisoner’s right to federal due process was violated by a parole unsuitability
7    finding that allegedly was not supported by “some evidence.” The Supreme Court
8    observed that a state, such as California, may create “a liberty interest in parole.”
9    Id. at 219. The existence of such a state liberty interest, however, does not give rise
10   to a federal right to be paroled, and compliance with California’s “some evidence”
11   requirement is not a substantive due process requirement. Id. at 220-21 (“There is
12   no right under the Federal Constitution to be conditionally released before the
13   expiration of a valid sentence, and the States are under no duty to offer parole to
14   their prisoners.”; and “No opinion of ours supports converting California’s ‘some
15   evidence’ rule into a substantive federal requirement.”); see also Styre v. Adams,
16   645 F.3d 1106, 1108 (9th Cir. 2011) (“‘there is no substantive due process right
17   created by California’s parole scheme’”) (citation omitted).
18      Cooke made clear that the only federal issue cognizable when a California
19   prisoner complains that his denial of parole violates due process is a procedural one,
20   namely, did the prisoner receive the “minimal” procedures required by procedural
21   due process, which are the right to be heard and a statement of the reasons why
22   parole was denied. 562 U.S. at 220. This is “the beginning and the end of the
23   federal habeas courts’ inquiry” into a due process claim. Id. The Court need not,
24   and does not, decide whether or not Proposition 57 gives rise to a constitutionally
25   protected liberty interest, because even if, arguendo, it does, no violation exists
26   here. Petitioner does not allege or complain that he did not receive the minimal
27   procedural requisites noted in Cooke, nor could he. The record shows that Petitioner
28   received an initial notice advising him that he was eligible for screening for
                                                6
1    nonviolent offender parole consideration and explaining the process. [Petition at
2    ECF ## 99-100.] He received a July 1, 2017 Notice advising that he had passed
3    screening and would be referred to the BPH for nonviolent offender parole review.
4    The Notice expressly advised Petitioner that he had 30 days in which to submit to
5    the BPH a written statement explaining why he believed he would not pose a risk of
6    violence if released and why he should be released on parole. [Id. at # 101.]
7    Petitioner alleges that he submitted such a written statement on or about July 12,
8    2017. [Id. at # 83.] Petitioner thereafter received the BPH Parole Decision, which
9    set forth in writing the BPH’s “Statement of Reasons” for finding Petitioner
10   unsuitable for nonviolent offender parole. [Id. at ##103-04.] Petitioner then moved
11   for reconsideration, and in denying reconsideration, the BPH again provided him
12   with a written statement of reasons for its decision. [Id. at ## 109-10.]
13      In short, the Petition does not and cannot set forth any tenable basis for finding a
14   procedural due process violation within the scope of Cooke. Rather, through this
15   action, Petitioner takes issue with: the BPH’s erroneous reliance on his prior
16   criminal record in connection with its finding that he presents an unreasonable risk
17   of violence; and the state court’s subsequent conclusion on habeas review that, even
18   after setting that BPH error aside, “some evidence” nonetheless supports that
19   finding. Petitioner disagrees with the state court’s finding that his institutional
20   misconduct constitutes “some evidence” to support the risk of violence finding. The
21   crux of Petitioner’s claim is that the BPH misapplied California law when it made
22   its dangerousness assessment by improperly applying the factors required to be
23   considered under the relevant regulation and that the state court misapplied
24   California law in finding “some evidence” to support the BPH’s assessment. In
25   short, Petitioner argues that the BPH and the California courts reached an incorrect
26   result under California law. This claim, however, does not raise a cognizable
27   federal issue. See Cooke, 562 U.S. at 221 (“it is no federal concern here whether
28   California’s ‘some evidence’ rule of judicial review (a procedure beyond what the
                                                 7
1    Constitution demands) was correctly applied”); Roberts v. Hartley, 640 F.3d 1042,
2    1046 (9th Cir. 2011) (“it makes no difference that [petitioner] may have been
3    subjected to a misapplication of California [law]. A state’s misapplication of its
4    own laws does not provide a basis for granting a federal writ of habeas corpus.”).
5        Petitioner’s arguments raise, at most, a claim that the BPH and the state courts
6    failed to properly apply California law in determining his suitability for nonviolent
7    offender parole and in finding the required “some evidence.”1 The Petition raises
8    the very type of claim that Cooke made clear is not cognizable on federal habeas
9    review. Cooke flatly rejected the contention that the federal Due Process Clause
10   contains a guarantee of evidentiary sufficiency with respect to a parole
11   determination. Cooke, 562 U.S. at 220-21; see also Miller v. Oregon Bd. of Parole,
12   642 F.3d 711, 716-17 (9th Cir. 2011) (the only federal habeas issue cognizable is
13   not whether Board’s parole denial was “substantively reasonable” or whether the
14   Board correctly applied state parole standards; rather, the sole issue is simply
15   “whether the state provided [petitioner] with the minimum procedural due process
16   outlined in Cooke”); Pearson v. Muntz, 639 F.3d 1185, 1191 (9th Cir. 2011) (Cooke
17   “held that, under the Fourteenth Amendment’s Due Process Clause, the protections
18   to which a California inmate is entitled prior to a denial of parole do not include a
19   showing of some evidence of future dangerousness”). Accordingly, the Petition’s
20   attempt to challenge the sufficiency of the evidence underlying the BPH Parole
21   Decision is not cognizable. See id. (“Cooke makes clear that we cannot consider
22   whether ‘some evidence’ of dangerousness supported a denial of parole on a petition
23
24   1
             The Superior Court agreed with Petitioner that the BPH had erred by considering
25   Petitioner’s prior crimes to be an aggravating factor, but effectively found this error to be
     harmless, because his institutional misconduct was an aggravating factor and constituted “some
26   evidence” to support the BPH’s unreasonable risk of violence finding. Given that the state court
     found in Petitioner’s favor on his claim that the BPH committed error with respect to its treatment
27
     of his prior criminal record, the lengthy argument in the Petition regarding the BPH’s error in this
28   same respect is unnecessary. In any event, this argument again amounts only to a complaint about
     state law error that is not cognizable.
                                                      8
1    filed under 28 U.S.C. § 2254.”). As in Pearson, because Petitioner does not
2    complain that the “minimal” procedures required by due process were not provided
3    and, instead, complains only that “some evidence” does not support the BPH Parole
4    Decision, “our inquiry it at its end” (id.) and dismissal is required.2
5
6                                            CONCLUSION
7        For the foregoing reasons, the Petition fails to plead any claim that is cognizable
8    in federal habeas review, and no amount of amendment could make it so. It is plain
9    from the face of the Petition that summary dismissal of the Petition is required by
10   Rule 4. Accordingly, IT IS ORDERED that: the Petition is DENIED; and
11   Judgment shall be entered dismissing this action with prejudice.
12       In addition, pursuant to Rule 11(a) of the Rules Governing Section 2254 Cases in
13   the United States District Courts, the Court has considered whether a certificate of
14   appealability is warranted in this case. See 28 U.S.C. § 2253(c)(2); Slack v.
15   McDaniel, 120 S. Ct. 1595, 1604 (2000). The Court concludes that a certificate of
16   appealability is unwarranted, and thus, a certificate of appealability is DENIED.
17       LET JUDGMENT BE ENTERED ACCORDINGLY.
18
19   DATED: December 20, 2019
20                                                Honorable Dale S. Fischer
                                                  UNITED STATES DISTRICT JUDGE
21
22   PRESENTED BY:

23
24   ______________________________
     GAIL J. STANDISH
25   UNITED STATES MAGISTRATE JUDGE
26
27
     2
28          Petitioner’s assertion that he is entitled to have an evidentiary hearing at which the “some
     evidence” issue will be relitigated flies in the face of Cooke and is rejected.
                                                      9
